Case 2:19-cv-00592-JMS-MJD Document 57 Filed 11/20/20 Page 1 of 4 PageID #: 678




                                                                            FILED
                                                                           11/20/2020
                                                                     U.S. DISTRICT COURT
                                                                   SOUTHERN DISTRICT OF INDIANA
                                                                      Roger A.G. Sharpe, Clerk
Case 2:19-cv-00592-JMS-MJD Document 57 Filed 11/20/20 Page 2 of 4 PageID #: 679
Case 2:19-cv-00592-JMS-MJD Document 57 Filed 11/20/20 Page 3 of 4 PageID #: 680
Case 2:19-cv-00592-JMS-MJD Document 57 Filed 11/20/20 Page 4 of 4 PageID #: 681
